Title: II. Thomas Jefferson to George Washington, 8 May 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia May 8. 1791.

The last week does not furnish one single public event worthy communicating to you: so that I have only to say ‘all is well.’ Paine’s answer to Burke’s pamphlet begins to produce some squibs in our public papers. In Fenno’s paper they are Burkites, in the others Painites. One of Fenno’s was evidently from the author of the discourses on Davila. I am afraid the indiscretion of a printer has committed me with my friend Mr. Adams, for whom, as one of the most honest and disinterested men alive, I have a cordial esteem, increased by long habits of concurrence in opinion in the days of his republicanism: and even since his apostacy to hereditary monarchy and nobility, tho’ we differ, we differ as friends should do.—Beckley had the only copy of Paine’s pamphlet, and lent it to me, desiring when I should have read it, that I would send it to a Mr. J. B. Smith, who had asked it for his brother to reprint it. Being an utter stranger to J. B. Smith, both by sight and character, I wrote a note to explain to him why I (a stranger to him) sent him a pamphlet, to wit, that Mr. Beckley had desired it; and to take off a little of the dryness of the note, I added that I was glad to find it was to be reprinted, that something would at length be publicly said against the political heresies which had lately sprung up among us, and that I did not doubt our citizens would rally again round the standard of Common sense. That I had in my view the Discourses on Davila, which have filled Fenno’s papers for a twelve month, without contradiction, is certain. But nothing was ever further from my thoughts than to become myself the contradictor before the public. To my great astonishment however, when the pamphlet came out, the printer had prefixed my note to it, without having given me the most distant hint of it. Mr. Adams will unquestionably take to himself the charge of political heresy, as conscious of his own views of drawing the present government to the form of the English constitution, and I fear will consider me as meaning to injure him in the public eye.—I learn that some Anglomen have censured it in another point of view, as a sanction of Paine’s principles tends to give offence to the British government. Their real fear however is that this popular and republican pamphlet, taking wonderfully, is likely at a single stroke to wipe out all the unconstitutional doctrines which their bell-weather Davila has been  preaching for a twelvemonth. I certainly never made a secret of my being anti-monarchical, and anti-aristocratical: but I am sincerely mortified to be thus brought forward on the public stage, where to remain, to advance or to retire, will be equally against my love of silence and quiet, and my abhorrence of dispute.—I do not know whether you recollect that the records of Virginia were destroyed by the British in the year 1781. particularly the transactions of the revolution before that time. I am collecting here all the letters I wrote to Congress while I was in the administration there, and this being done I shall then extend my views to the transactions of my predecessors, in order to replace the whole in the public offices in Virginia. I think that during my administration, say between June 1. 1779. and June 1. 1781. I had the honour of writing frequent letters to you on public affairs, which perhaps may be among your papers at Mount Vernon. Would it be consistent with any general resolution you have formed as to your papers, to let my letters of the above period come here to be copied, in order to make them a part of the records I am endeavoring to restore for the state? Or would their selection be too troublesome? If not, I would beg the loan of them, under an assurance that they shall be taken the utmost care of, and safely returned to their present deposit.
The quiet and regular movement of our political affairs leaves nothing to add but constant prayers for your health & welfare and assurances of the sincere respect and attachment of Sir Your most obedient & most humble servt,

Th: Jefferson

